     Case
     Case2:20-cv-01172-JCM-DJA
          2:20-cv-01172-JCM-DJA Document
                                Document10
                                         8 Filed
                                           Filed07/31/20
                                                 08/03/20 Page
                                                          Page11of
                                                                 of33


 1   KIMBERLY P. STEIN, ESQ.
     Nevada Bar No. 8675
 2   E-mail: kps@fdlawlv.com
     FLANGAS LAW GROUP
 3   3275 S. Jones Blvd., Suite 105
     Las Vegas, NV 89146
 4   Telephone: (702) 307-9500
     Attorneys for Defendant
 5   Ignite International, Ltd.

 6

 7                      IN THE UNITED STATES DISTRICT COURT

 8                            FOR THE DISTRICT OF NEVADA

 9   TYLER BAKER, on behalf of himself and             CASE NO.: 2:20-CV-001172-JCM-DJA
     those similarly situated,
10                                                     STIPULATION AND ORDER
                           Plaintiff,                  EXTENDING TIME FOR
11                                                     DEFENDANT IGNITE
            v.                                         INTERNATIONAL, LTD. TO
12                                                     RESPOND TO COMPLAINT
     IGNITE INTERNATIONAL, LTD.,                       (SECOND REQUEST)
13
                           Defendant.
14

15          Plaintiff Tyler Baker (“Baker”) and Defendant Ignite International, Ltd. (“Ignite”)
16   respectfully submit this Stipulation Extending Time for Ignite to Respond to the Complaint
17   pursuant to Federal Rule of Civil Procedure 12(a).
18                                       STIPULATION
19          WHEREAS, on June 23, 2020, Baker filed his Complaint in this matter;
20          WHEREAS, on June 26, 2020, Baker served its Complaint on Ignite, making
21   July 17, 2020 Ignite’s original deadline to respond to the Complaint;
22          WHEREAS, Ignite had previously requested an extension of time to respond to the
23   Complaint and Baker agreed to such extension, and the last day for Ignite to respond to the
24   Complaint was extended to and included July 31, 2020 pursuant to Order of this Court
25   (ECF No. 6);
26          WHEREAS, Ignite has requested a further extension of time to respond to the
27   Complaint and Baker has agreed to such extension;
28          WHEREAS, Baker and Ignite therefore agree that the last day for Ignite to respond


                                                -1-
     Case
     Case2:20-cv-01172-JCM-DJA
          2:20-cv-01172-JCM-DJA Document
                                Document10
                                         8 Filed
                                           Filed07/31/20
                                                 08/03/20 Page
                                                          Page22of
                                                                 of33


 1   to the Complaint is extended to and including August 24, 2020; and

 2          WHEREAS, this Stipulation will not alter any other date or any event or any

 3   deadline already fixed by Court order.

 4          ACCORDINGLY, IT IS HEREBY STIPULATED AS FOLLOWS:

 5          Defendant Ignite International, Ltd. has until August 24, 2020 to respond to the

 6   Complaint.

 7          The Parties agree that by entering into this Stipulation, no Party waives any right

 8   or remedy.

 9          IT IS SO STIPULATED.

10

11    Dated this 31st day of July, 2020        KAZEROUNI LAW GROUP, APC
12
                                               /s/Gustavo Ponce, Esq.
13                                             Gustavo Ponce, Esq.
                                               Nevada Bar No. 15084
14                                             6069 South Fort Apache Rd., Suite 100
                                               Las Vegas, Nevada 89148
15
                                               Attorneys for Plaintiff TYLER BAKER and the
16
                                               Putative Class
17

18   Dated this 31st day of July, 2020           FLANGAS LAW GROUP
19
                                                 /s/ Kimberly P. Stein
20                                               KIMBERLY P. STEIN, ESQ.
                                                 Nevada Bar No. 8675
21                                               E-mail: kps@fdlawlv.com
                                                 3275 South Jones Blvd., Suite 105
22
                                                 Las Vegas, Nevada 89146
23                                               Attorneys for Defendant Ignite International,
                                                 Ltd.
24

25

26

27

28


                                                -2-
     Case
     Case2:20-cv-01172-JCM-DJA
          2:20-cv-01172-JCM-DJA Document
                                Document10
                                         8 Filed
                                           Filed07/31/20
                                                 08/03/20 Page
                                                          Page33of
                                                                 of33


 1                                            ORDER

 2           In Order to move this case along, the Court hereby GRANTS the proposed
 3   stipulation.
 4           The Court expects the parties to fully comply with the local rules, including LR IA
 5   6-1, LR IA 6-2, and LR 7-1.
 6           IT IS SO ORDERED.
 7   Dated this
     DATED      __ 3rd
              this day day
                       of of August, 2020.
                                       , 2020
 8                                         _______________________________________
 9                                         UNITED
                                           Daniel J.STATES
                                                    AlbregtsDISTRICT COURT JUDGE
                                           United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -3-
